Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
The following Non-Final office action is in response to the RCE with amended claims and Remarks filed on 11/05/2021.

Claim Status:
Amended claim: 1.
Canceled[previously] claims: 10-11.
Pending claims: 1-9, and 12-15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-9, and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for a blockchain network and transaction with digital asset in distributed ledger technology. 
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
receiving, at …, a first transaction associated with a digital asset, the first transaction comprising a locking script, the locking script specifying at least: 
a first set of constraints on a second transaction to transfer control of the digital asset, the first set of constraints including one or more constraints that cause the second transaction to contain a set of data from a blockchain; and 
a second set of constraints on the second transaction, the second set of constraints including one or more constraints associated with data items of the set of data; 
verifying, …and one or more additional … in the …, that the first set of constraints and the second set of constraints are satisfied; and 
reassociating the digital asset in a block accessible to the … based at least in part on the verifying.  

The claimed method/system/machine simply describes series of steps for transferring a portion of a transaction in response to user input. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more processors, and blockchain network nothing in the claim precludes the limitations from practically being performed by organizing human mental activity. For example, without the structure elements language, the claim encompasses the activities that can be performed mentally between the users and a third party.  These limitations are directed to an abstract idea because they are behavior/interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors, and blockchain network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible. The analysis above applies to all statutory categories of invention including claims 14, and 15.  
Furthermore, the dependent claims 2-9, and 12-13 do not resolve the issues raised in the independent claims. Claims 2-9, and 12-13 are directed towards using the set of data is received at the node in the second transaction, validating the second transaction as a result of the verifying, wherein validating the second transaction is successfully performed without verifying that an entity that created the second transaction has access to secret information; wherein the first set of constraints includes a constraint that the set of data includes a block header of the blockchain, and wherein the second set of constraints includes a constraint on a value of a data item of the set of data. These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	   
Accordingly, claims 2-9, and 12-13 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims 1-9 and 12-15 are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Double Patenting

35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

The following non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
            Claims 1-9, and 12-15 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-16 of Copending Application No. 16/616,945 and claims 1-15 of Copending Application 16/616,953.
Although the conflicting claims are not identical, they are not patentably distinct from each other.  The current invention is drawn to a computer-implemented method for distributed ledger technologies including blockchain transactions, block headers, blocks and transaction scripts. 
Copending application 16/616,945 is drawn to a computer-implemented method of distributed ledger technologies including blockchain transactions, causing injection of fields from block headers, blockchains into transaction scripts, and Copending Application 16/616,953 is drawn to a computer-implemented method for script based Blockchain Interaction causing the injection of fields from blockchain, block headers and blockchain into transaction scripts. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are all directed to methods and apparatus for providing advantages of utilizing blockchain implementation for cryptocurrency such as Bitcoin regarding what constraints can be encoded within cryptocurrency transactions..  The claims from both applications above are significantly similar and the claimed features seem to be identical with various obvious alternate method. 
Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
For these reasons, the claims of the instant application are not identical to claims 1-16 of copending Application 16/616,945, and claims 1-15 of Copending Application 16/616,953, but they are not patently distinct. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, and 12-15 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Brown et al (US 2017/0301047 A1) in view of Antonopoulos.
 
	Ref claim 1, Brown discloses a computer-implemented method comprising: receiving, at a node in a blockchain network, a first transaction associated with a digital asset, the first transaction comprising a locking script, the locking script specifying at least (para [0022]; via a method of finalizing an electronic transaction between two parties: storing at one or more nodes of a distributed ledger/state object… [0068]; via the content 140 with the transaction contain scripts or modules over the network 125/API 115 to access/retrieve transaction   information [contract code and legal pose] …[0080]; Fig. 4, via Receiving the first transaction [430] and accepting the transaction command [440]. Updating the state object [450] of the dynamic electronic document to reflect the accepted proposed first transaction and recording the updated state object on a private distributed ledger [460]);
	a first set of constraints on a second transaction to transfer control of the digital asset, the first set of constraints including one or more constraints that cause the second transaction to contain a set of data from a blockchain; and a second set of constraints on the second transaction, the second set of constraints including one or more constraints associated with data items of the set of data (para [0099]; via state object 800/hash of contract code 810/rules 812 as well as defining a verify function to determine whether the transaction for the state object 800 is valid…the verify function…that its constraints are enforced and nodes or parties .satisfy themselves the transaction is in their interests);
	verifying, by the node and one or more additional nodes in the blockchain network, that the first set of constraints and the second set of constraints are satisfied; and 	reassociating the digital asset in a block accessible to the blockchain network based at least in part on the verifying (para [0099]; via state object 800/hash of contract code 810/rules 812 as well as defining a verify function to determine whether the transaction for the state object 800 is valid…the verify function…that its constraints are enforced and nodes or parties .satisfy themselves the transaction is in their interests).
	Brown does not explicitly disclose the step of “a transaction comprising: a locking script…”
	However, Antonopoulos being in the same field of invention discloses the step of a transaction comprising: a locking script… (via; second transaction in figs 2-4 of page. 19; transaction #2 in figs 2-10 in page 29; in 129,’in simple terms, Alice's transaction output will contain a script that says something like This output is payable to whoever can present a signature from the key corresponding to Bob's public
address"; …"The transaction output would have a locking script of the form: OP_DUP
OPJHASH160 OP_EQUAL OP_CHECKSIG"); "First, the unlocking script is executed, using the stack execution engine. If the unlocking script executed without errors (e.g., it has no "dangling" operators left over), the main stack (not the alternate stack) is copied and the locking script is executed. If the result of executing the locking script with the stack data copied from the unlocking script is "TRUE; the unlocking script has succeeded in resolving the conditions imposed ... Note that the UTXO is permanently recorded in the blockchain";…pages 124-125;"The two scripts together would form the following combined validation script... when executed, this combined script will evaluate to TRUE if, and only if, the unlocking script matches the conditions set by the locking script.").
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the features mentioned by Brown to include the disclosures as taught by Antonopoulos to facilitate transaction with locking/unlocking scripts.
	Ref claim 2, Brown discloses the computer-implemented method claimed in claim 1, wherein the set of data is received at the node in the second transaction (para [0022]; via a method of finalizing an electronic transaction between two parties: storing at one or more nodes of a distributed ledger/state object).
	Ref claim 3, Brown discloses the computer-implemented method claimed in claim 1, further comprising validating the second transaction as a result of the verifying (para [0022]; via a method of finalizing an electronic transaction between two parties: storing at one or more nodes of a distributed ledger/state object/validating the proposed transaction/contract code for each type of contract/verifying nodes in the distributed ledger that the transaction is finalized).
	Ref claim 4, Brown discloses the computer-implemented method claimed in claim 3, wherein validating the second transaction is successfully performed without verifying that an entity that created the second transaction has access to secret information (para [0022]; via a method of finalizing an electronic transaction between two parties: storing at one or more nodes of a distributed ledger/state object/validating the proposed transaction/contract code for each type of contract).
	Ref claim 5, Brown discloses the computer-implemented method claimed in claim 1, wherein the first set of constraints includes a constraint that the set of data includes a block header of the blockchain (para [0099]; via state object 800/hash of contract code 810/rules 812 as well as defining a verify function to determine whether the transaction for the state object 800 is valid…the verify function…that its constraints are enforced and nodes or parties .satisfy themselves the transaction is in their interests).
	Ref claim 6, Brown discloses the computer-implemented method claimed in claim 1, wherein the first set of constraints includes a constraint that the set of data includes a third transaction from a block of the blockchain (para [0099]; via state object 800/hash of contract code 810/rules 812 as well as defining a verify function to determine whether the transaction for the state object 800 is valid…the verify function…that its constraints are enforced and nodes or parties .satisfy themselves the transaction is in their interests).
	Ref claim 7, Brown discloses the computer-implemented method claimed in claim 1, wherein the first set of constraints includes a constraint that the set of data includes a block header chain that includes an ordered set of block headers, the ordered set of block headers including a plurality of block headers, the ordered set of block headers specifying an order associated with the plurality of block headers (para [0068]; via the content 140 with the transaction contain scripts or modules over the network 125/API 115 to access/retrieve transaction   information [contract code and legal pose]…[0113]; via the transaction validation function determines…state objects whereas “higher order” contracts  need to analyze the entire transaction). 
	Ref claims 8-9, Brown discloses the computer-implemented method claimed in claim 1, wherein the second set of constraints includes a constraint on a value of a data item of the set of data, wherein the second set of constraints includes a constraint derived from one or more values associated with the data items of the set of data (para [0099]; via state object 800/hash of contract code 810/rules 812 as well as defining a verify function to determine whether the transaction for the state object 800 is valid…the verify function…that its constraints are enforced and nodes or parties .satisfy themselves the transaction is in their interests).
	Claims [10-11] (Cancelled)
	Ref claims 12-13, Brown discloses the computer-implemented method claimed in claim 1, wherein the first set of constraints includes a constraint that the set of data is received from a public blockchain, and  wherein the node determines whether the constraint that the set of data is received from the public blockchain is satisfied by at least (para [0099]; via state object 800/hash of contract code 810/rules 812 as well as defining a verify function to determine whether the transaction for the state object 800 is valid…the verify function…that its constraints are enforced and nodes or parties .satisfy themselves the transaction is in their interests):
	receiving in the second transaction, a first set of blocks including blocks before a block received from the blockchain network and a second set of blocks including blocks after the block received from the blockchain network; 
	verifying that the first set of blocks is chained to the block received from the blockchain network; verifying that the second set of blocks is chained to the block received from the blockchain network (para [0099]; via state object 800/hash of contract code 810/rules 812 as well as defining a verify function to determine whether the transaction for the state object 800 is valid…the verify function…that its constraints are enforced and nodes or parties .satisfy themselves the transaction is in their interests);
	verifying that the first set of blocks and the second set of blocks are valid; and verifying that each block of the first set of blocks and the second set of blocks has a difficulty value that is greater than a predetermined value (para [0099]; via state object 800/hash of contract code 810/rules 812 as well as defining a verify function to determine whether the transaction for the state object 800 is valid…the verify function…that its constraints are enforced and nodes or parties .satisfy themselves the transaction is in their interests).
Claim 14 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Claim 15 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.



Response to Arguments

Applicant's arguments filed on 11/05/2021, have been fully considered and they are deemed to be non-persuasive. Applicant's arguments are similar to previous arguments already submitted and addressed on last office action. Examiner incorporates herein the response to arguments mailed on August 5, 2021. 
Claims 1-9, and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court's decision in Alice Corp. Pty. Ltd v. CLS Bank I'ntl. 573 U.S. (2014); Under Alice. 
Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG].
Under Step (2A) Prong 1: A computer-implemented method for receiving at a node in a blockchain network a transaction information with a digital asset having one or more constrains associated with a set of data and deriving financial information from social media accounts is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions’). As such, the claims include an abstract idea. The specific limitations of the invention are (a) identified to encompass the abstract idea include: (receiving … transaction information with digital asset including one more constraint, …verifying the constrains are satisfied… reassociating the digital asset on verifying…) As stated above, this abstract idea falls into the (b) subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions’).
Moreover, Applicant’s citation of DDR is non-persuasive because the claims at issue in DDR are readily distinguishable over the instant claims. In the case of DDR Holdings "E-Commerce Outsourcing System/Generating a Composite Web Page", the claims were directed to automatically generating and transmitting a web page in response to activation of a link using data identified with a source web page having certain visually perceptible elements. The Federal Circuit decided that although the patent claims at issue there involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after “clicking” on an advertisement and activating a hyperlink DDR Holdings, 773 F.3d at 1257. “[T]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.”

	Under Step (2A) Prong 2: When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of  receiving … transaction information with digital asset including one more constraints, …verifying the constrains are satisfied… reassociating the digital asset on verifying… rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. “receiving/gathering… transaction information, associating with data sets… the information, and verifying… the information”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification page -19]: processor, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Moreover, In BASCOM v. AT&T: The claimed invention is able to provide individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. …The claims of the ′606 patent generally recite a system for filtering Internet content. The claimed filtering system is located on a remote ISP server that associates each network account with (1) one or more filtering schemes and (2) at least one set of filtering elements from a plurality of sets of filtering elements, thereby allowing individual network accounts to customize the filtering of Internet traffic associated with the account. For example, one filtering scheme could be "a word-screening type filtering scheme" and one set of filtering elements (from a plurality of sets) could be a "master list [] of disallowed words or phrases together with [an] individual [list of] words, phrases or rules." Id. at 4:30-35.
In McRO, Inc. v BANDAI NAMCO GAMES AMERICA "Accordingly, it is the primary object of this invention to provide a method for automatically . . . producing accurate and realistic lip synchronization and facial expressions in animated characters." Id. at col. 2 ll. 45-50. Essentially, the patents aim to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes. This automation is accomplished through rules that are applied to the timed transcript to determine the morph weight outputs. The patents describe many exemplary rule sets that go beyond simply matching single phonemes from the timed transcript with the appropriate morph target. Instead, these rule sets aim to produce more realistic speech by "tak[ing] into consideration the differences in mouth positions for similar phonemes based on context." Id. At col. 10 ll. 6-7. 
In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in court cases such as, DDR, BASCOM, and McRO.

Under Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a computer-implemented method, a system/processor, a memory including executable instructions, electrical communication, and storage medium) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 
Examiner notes that the rejection identifies the computing functions required to carry out the claimed steps as being “transmitting and receiving digital data, and storing data in a record.” These functions fall within the functions identified by the MPEP. 
For example, MPEP 2106.05([d][II]) identifies, “receiving, processing or transmitting data over a network,” “performing repetitive calculations,” “electronic record keeping,” and “storing and retrieving information in memory”, “electronically scanning or extracting data”, recording, restricting, identifying and presenting offers”, determining an estimated outcomes…” and “arranging, sorting, eliminating information”, as having recognized as being well-understood, routine and conventional functions.
Moreover, merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05[f]) or merely linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05[h]), does not serve to provide significantly more than the abstract idea.
The instant claims do not attempt to solve an unconventional technological solution, but rather use the processor as a tool to implement the abstract idea.

For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 
Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
1. Manning (US 2016/0191243 A1) discloses Out-of-Band Validation of Domain Name System Records.
2. Xie et al (US 2019/0140822 A1) discloses Block chain permission control Method, device, and Node apparatus.
3. Wakasa et al (US 5,982,296 B1) discloses Data switching processing method and apparatus.
4. Rodriguez De Castro et al (US 2017/0206382 A1) discloses Cryptographic ASIC including Circuitry-encoded Transformation Function…Antistructure apparatuses.
5. Lohe et al (US 2017/0085545 A1) discloses Smart Rules and Social Aggregating.
6. Kleinman (US 10,523, 443 B1) discloses Devices, Methods, and Systems for Cryptographic Authentication and Provenance of Physical Assets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691


/HANI M KAZIMI/Primary Examiner, Art Unit 3691